On November 20, 1949, a contract was signed between the parties whereby appellants employed respondent as office manager for one year, beginning November 21, 1949. Among other things, the contract provided that “ All claims, disputes, differences or controversies between the parties arising out of, or in connection with, this agreement shall be determined and settled by arbitration ”. On May 15, 1950, appellants discharged respondent. Respondent commenced an action to recover damages for wrongful discharge. Appellants applied for a stay of the action until arbitration shall have been had in accordance with the terms of the contract. The motion was denied by the order appealed from. Order reversed on the law, with $10 costs and disbursements, and the motion granted, without costs. The language of the arbitration clause is broad enough to include a claim for wrongful discharge in violation of the contract. (Girouard v. Kaufman, 277 App. Div. 1102.) The provisions of paragraph “ Tenth ” that the contract and each of its provisions shall remain in full force and effect as long as respondent continues in appellants’ employ was not intended as a limitation of the arbitration clause, but was intended to 'cover a renewal or other continuance of the employment after the expiration of the one-year term of the contract. In any event, the circumstances leading up to the wrongful discharge necessarily took place during the continuance of the employment. Nolan, P. J., Carswell, Johnston, Adel and MacCrate, JJ., concur.